UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 12-1550




In re:   TRAVIS DENORRIS ARNOLD,


                 Petitioner.



                  On Petition for a Writ of Mandamus.
             (1:08-cr-00322-TDS-1; 1:10-cv-00892-TDS-JEP)


Submitted:    June 14, 2012                  Decided: June 19, 2012


Before WILKINSON, NIEMEYER, and KEENAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Travis Denorris Arnold, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Travis        Denorris          Arnold         petitions       for     a    writ    of

mandamus, alleging that the district court has unduly delayed

ruling      on     his      objections                to     the        magistrate          judge’s

recommendation to dismiss his 28 U.S.C.A. § 2255 (West Supp.

2011) motion.          Mandamus is a drastic remedy to be used only in

extraordinary circumstances.                  Kerr v. United States Dist. Court,

426 U.S. 394, 402 (1976); United States v. Moussaoui, 333 F.3d

509, 516-17 (4th Cir. 2003).                     Mandamus relief is available only

when there are no other means by which the relief sought could

be granted, and should not be used as a substitute for appeal.

Moussaoui, 333 F.3d at 517.                      The party seeking mandamus relief

bears the heavy burden of showing he has no other adequate means

to obtain the relief sought and that his entitlement to relief

is clear and indisputable.                  Allied Chem. Corp. v. Daiflon, Inc.,

449 U.S. 33, 35 (1980).

            Our        review    of     the      district        court’s       docket    reveals

that, on March 19, 2012, the magistrate judge granted Arnold

permission        to     file         his     objections           to     the      report      and

recommendation.            Because          we     do      not     deem    mandamus         relief

warranted    in    these        circumstances,             we    deny    Arnold’s      petition,

although     we    grant        his    pending          motion     to     proceed      in    forma

pauperis.        We dispense with oral argument because the facts and

legal    contentions       are        adequately           presented      in     the   materials

                                                  2
before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                            PETITION DENIED




                                    3